Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 11/29/2021 has been entered.
Claims 9, 23, and 35 cancelled. 
Claims 1-8, 10-22, 24-34, and 36-39 are allowed.


Reasons for Allowance

Claims 1-8, 10-22, 24-34, and 36-39 are allowed; renumbered 1-36.	
The following is an examiner’s statement of reasons for allowance: the prior art of record do not teach or suggest “while causing output of the second audio notification and while the first time-based notification and the second time-based notification have not been dismissed: causing audio output of audio identifiers that audibly identify the first time-based notification and the second time-based notification, wherein the respective audio identifiers are audibly different from the first audio notification and the second audio notification.” in light of other features described in independent claims 1, 14, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W/
Ayele Woldemariam
Examiner
Art Unit 2447
12/17/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447